           Case 2:20-cr-00130-JAM Document 32 Filed 08/25/21 Page 1 of 3


     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     NOA E. OREN, #297100
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Tel: 916-498-5700
4    Fax: 916-498-5710
     Noa_oren@fd.org
5
     Attorney for Defendant
6    HUNTER DANIEL SECREST
7
8                                 IN THE UNITED STATES DISTRICT COURT
9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                     )   Case No. 2:20-cr-130 JAM
11                                                 )
                     Plaintiff,                    )   STIPULATION AND ORDER TO
12                                                 )   CONTINUE STATUS CONFERENCE AND
     vs.                                           )   EXCLUDE TIME
13                                                 )
     HUNTER DANIEL SECREST                         )
14                                                 )   Date: September 21, 2021
                     Defendant.                    )   Time: 9:30 a.m.
15                                                 )   Judge: Hon. John A. Mendez
                                                   )
16
17            By this stipulation, the parties move to continue the status conference until September 21,
18   2021, and to exclude time between August 31, 2021 and September 21, 2021, under Local Code
19   T4.
20            The parties agree and stipulate, and request that the Court find the following:
21            a.       The government has produced discovery which defense counsel will need further
22   time to review and discuss with the defendant.
23            b.       Defense counsel believes that failure to grant the above-requested continuance
24   would deny counsel the reasonable time necessary for effective preparation, taking into account
25   the exercise of due diligence.
26            c.       Based on the above-stated findings, the ends of justice served by continuing the
27   case as requested outweigh the interest of the public and the defendant in a trial within the
28   original date prescribed by the Speedy Trial Act.
       Stipulation and Order to Continue Status                    United States v. Secrest, 2:20-cr-00130-JAM
       Conference and Exclude Time
       Case 2:20-cr-00130-JAM Document 32 Filed 08/25/21 Page 2 of 3



1            d.       For the purposed of computing time under the Speedy Trial Act, 18 U.S.C. §
2    3161, et seq., within which trial must commence, the time period of August 31, 2021 to
3    September 21, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A),
4    B(iv) [Local Code T4] because it results from a continuance granted by the Court at defendant’s
5    request on the basis of the Court’s finding that the ends of justice served by taking such action
6    outweigh the best interest of the public and the defendant in a speedy trial.
7            Nothing in this stipulation and order shall preclude a finding that other provisions of the
8    Speedy Trial Act dictate that additional time periods are excludable from the period within which
9    a trial must commence.
10
11   DATED: August 24, 2021                        Respectfully submitted,

12
                                                   HEATHER E. WILLIAMS
13                                                 Federal Defender

14                                                 /s/ Noa E. Oren
                                                   NOA E. OREN
15                                                 Assistant Federal Defender
                                                   Attorney for HUNTER SECREST
16
17   DATED: August 24, 2021                        PHILLIP TALBERT
18                                                 Acting United States Attorney

19                                                 /s/ Sam Stefanki
                                                   SAMUEL STEFANKI
20                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status                     United States v. Secrest, 2:20-cr-00130-JAM
      Conference and Exclude Time
       Case 2:20-cr-00130-JAM Document 32 Filed 08/25/21 Page 3 of 3



1                                                 ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, ADOPTS the stipulation in its entirety as its order. The Court specifically
4    finds that the failure to grant a continuance in this case would deny defense counsel reasonable
5    time necessary for effective preparation, taking into account the exercise of due diligence. The
6    Court finds that the ends of justice served by granting the continuance outweigh the best interests
7    of the public and defendant in a speedy trial.
8            The Court orders a status conference on September 21, 2021, at 9:30 a.m. The Court
9    orders the time from August 31, 2021 up to and including September 21, 2021, excluded from
10   computation of time within which the trial of this case must commence under the Speedy Trial
11   Act, pursuant to 18 U.S.C. §§3161(h)(7), and Local Code T4.
12
13
      Dated: August 25, 2021                          /s/ John A. Mendez
14                                                    THE HONORABLE JOHN A. MENDEZ
                                                      UNITED STATES DISTRICT COURT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Status                   United States v. Secrest, 2:20-cr-00130-JAM
      Conference and Exclude Time
